Exhibit 13 Management’s Discussion and Analysis of Financial Condition and Results of Operations analyzes the major elements of our consolidated balance sheets and statements of income. This section should be read in conjunction with our consolidated financial statements and accompanying notes. Executive Summary Our competitive strategy utilizes a retail model, which is built on the gathering and retention of low cost core deposits. Management believes deposit growth continues to be the primary driver of our success and that service and a superior retail experience drives deposit growth. The consistent growth of low cost, long-term deposit relationships allows us to focus our investments on less risky loans and securities. In addition, our significant cash flow allows us ongoing reinvestment opportunities as interest rates change. In 2007, the Company continued to expand its unique retail model with a challenging, yet improved, interest rate environment. The 2007 highlights are summarized below. ● We opened three new stores during 2007 at the following locations: Shillington Road in Berks County, Manheim Pike in Lancaster County and Linglestown Road in Dauphin County. ● On the national stage, J.D. Power & Associates ranked Commerce Bank #1 in Customer Satisfaction in the Mid-Atlantic Region. ● For the fourth straight year, Commerce Bank was voted Best Bank by the Harrisburg Magazine Simply the Best Readers’ Poll. ● Total assets reached $1.98 billion. ● Total loans grew 18% while asset quality remained pristine. ● Core deposits exceeded $1.5 billion. ●
